May 12, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
     VINCENT ANTHONY MATASSA AND ADAM HENRY ROBISON,
                        Appellants

NO. 14-14-00924-CV                           V.

               BRIGHTOIL PETROLEUM (USA), INC., Appellee
                   ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on September 4, 2014. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.